394 U.S. 720 (1969)
JONES
v.
FLORIDA.
No. 807, Misc.
Supreme Court of United States.
Decided April 21, 1969.
ON PETITION FOR WRIT OF CERTIORARI TO THE DISTRICT COURT OF APPEAL OF FLORIDA, THIRD DISTRICT.
Phillip A. Hubbart for petitioner.
Earl Faircloth, Attorney General of Florida, and Harold Mendelow, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the District Court of Appeal of Florida, Third District, for further consideration in light of Bruton v. United States, 391 U.S. 123, and Roberts v. Russell, 392 U.S. 293.